Exhibit 10.1

 

AMENDMENT NO. 1 TO PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO PURCHASE AGREEMENT (this “Amendment”) is entered into
this 29th day of May, 2020 (“Amendment Date”), by and between WESTWATER
RESOURCES, INC., a Delaware corporation (the “Company”), and LINCOLN PARK
CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).  This
Amendment amends that certain Purchase Agreement, dated as of May 21, 2020,
between the Investor and the Company (the “Purchase Agreement”). Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Purchase Agreement. 

 

RECITALS

WHEREAS, Section 12(o) of the Purchase Agreement provides that the Purchase
Agreement may be amended by a written instrument signed by both parties thereto;
and

WHEREAS, the Company and the Investor desire to amend the terms of the Purchase
Agreement as set forth herein.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and the Investor hereby agree as follows:

1.  Amendment and Restatement of Definition of “Base Price” in the Purchase
Agreement.  Effective as of the Amendment Date, Section 1(u) of the Purchase
Agreement is hereby amended and restated in its entirety as follows:

 

“(u)“Base Price” means a price per Purchase Share equal to the sum of (i) the
Signing Market Price and (ii) $0.2917 (subject to adjustment for any applicable
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction that occurs on or after the date of this
Agreement).” 

 

2.  No other amendment. Except as expressly set forth above, all other terms and
conditions of the Purchase Agreement shall remain in full force and effect,
without amendment thereto.

 

3.  Representations and Warranties. Each party hereto represents and warrants as
of the date hereof that such party has full power and authority to enter into
the Amendment, and that when executed and delivered by such party, and assuming
execution and delivery by the other party, will constitute a legal, valid and
binding obligation of such party, enforceable against it in accordance with its
terms, except to the extent that such enforcement may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application relating to or affecting enforcement of creditors’ rights and laws
concerning equitable remedies.

 

4.  Entire Agreement. The Purchase Agreement (including the exhibits and
schedules thereto), as amended by this Amendment, constitutes (along with the
documents referred to in the Purchase Agreement) a complete and exclusive
statement of the terms of the agreement between the Company and the Investor
with respect to its subject matter, and any reference to the Purchase Agreement
(including the exhibits and schedules thereto) shall be a reference to the
Purchase Agreement (including the exhibits and schedules thereto) as amended
hereby.

--------------------------------------------------------------------------------



 

5.  Governing Law. This Amendment shall be governed by the internal laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois.

 

6.  Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

*     *     *     *     *

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Investor and the Company have caused this Amendment No.
1 to Purchase Agreement to be duly executed as of the Amendment Date.

 

 

 

THE COMPANY:

 

WESTWATER RESOURCES, INC.

 

 

By: /s/ Christopher M. Jones                               

Name: Christopher M. Jones 

Title:  President & Chief Executive Officer

 

 

INVESTOR:

 

LINCOLN PARK CAPITAL FUND, LLC

BY: LINCOLN PARK CAPITAL, LLC 

BY: ROCKLEDGE CAPITAL CORPORATION  

 

 

By: /s/ Josh Scheinfeld                                       

Name: Josh Scheinfeld

Title: President

 

 

 